Title: Indenture for the Sale of Elk Hill, 5 August 1799
From: Jefferson, Thomas
To: 


This indenture made on the 5th day of August one thousand seven hundred & ninety nine, between Thomas Jefferson of Monticello in the county of Albemarle on the one part and Thomas Augustus Taylor of the county of Chesterfield on the other part witnesseth that the sd Thomas Jefferson in consideration of the sum of fifteen hundred pounds current money of Virginia to him paid or secured to be paid, hath given granted, bargained & sold unto the said Thomas Augustus Taylor two tracts or parcels of land on the Byrd creek in Goochland county, whereof the one called Elk-hill contains [by] estimation & according to the title papers three hundred & seven acres be the same more or less, & is bounded on the one side by the said Byrd creek, on one other side by James river & on the other sides by the lands of David Ross, & is the same which the sd Thomas Jefferson purchased of Henry Skipwith & Anne his wife, & was formerly the property of James Skelt[on;] the other parcel contains by estimation three hundred & sixty two acres, beginning on the Byrd creek [afore] said, & bounded partly by the same lands beforementioned of David Ross, three hu[ndred] & twelve acres whereof were purchased by the said Thomas Jefferson of Edward [Smith] and the other fifty acres thereof were purchased by the said Thomas Jefferson [of Reuben] Smith, together with their appurtenances: To have & to hold the said several [parcels] of land with their appurtenances to the said Thomas Augustus Taylor & his [heirs:] and the said Thomas Jefferson his heirs, executors & administrators [the said] parcels of land & every of them to the said Thomas Augustus Taylor & his heirs will forever warrant and defend. In witness whereof he hath hereto set his hand & seal on the day and year above written.

Th: Jefferson
Signed sealed and delivered in presence of
David Bullock
Randolph Lewis

Lilburne Lewis
James Martin
Elisha Leak



